 



Exhibit 10.1
VOCUS, INC.
EMPLOYMENT AGREEMENT
To: [employee’s name]:
This Employment Agreement (this “Agreement”), dated as of December 6, 2005 (the
“Effective Date”), establishes the terms of your continued employment with
Vocus, Inc., a Delaware corporation (the “Company”).

1)   Employment and Duties. You and the Company agree to your continued
employment as [employee’s title] on the terms contained herein. In such
position, you will report directory to [title of employee that employee reports
to, or the Company’s Board of Directors] (the “Direct Report”). You agree to
perform whatever duties the Direct Report may assign you from time to time that
are reasonably consistent with your position. During your employment, you agree
to devote your full business time, attention, and energies to performing those
duties (except as the Company may otherwise agree).   2)   Term. The initial
term of this Agreement shall be for a period of three years, commencing as of
the Effective Date, unless terminated earlier pursuant to Section 7 below. This
Agreement shall automatically renew for successive one-year periods thereafter
(the initial term and each such renewal period are collectively referred to as
the “Term”) unless, at least six months prior to the expiration of the initial
term or any such renewal period, either party gives written notice to the other
party specifically electing to terminate this Agreement at the end of the
then-current initial term or renewal period, as applicable (a “Notice of
Non-Renewal”). In the event a Notice of Non-Renewal is delivered by either party
as provided above then, as of the end of the Term, unless you are no longer an
employee of the Company as of such time, you shall become an at-will employee of
the Company (provided that the provisions of this Agreement that expressly
survive termination shall continue to apply to you).   3)   Compensation.

  a)   Salary. For all services rendered by you under this Agreement, the
Company will pay you an annual salary (the “Salary”) of not less than
US$[employee’s annual salary], which may be increased, but not decreased, from
time to time in such amounts as may be determined by the Company’s Board of
Directors (the “Board”) or the compensation committee thereof, in accordance
with its generally applicable payroll practices.     b)   Bonus. In addition to
your Salary, you shall be eligible during the Term to receive quarterly bonuses
(the “Bonus”) based on the Company’s achievement of its financial performance
goals, as determined by the Board or its compensation committee. Provided that
the Company’s goals have been met with respect to any quarter, as so determined
by the Board or its compensation committee, the Bonus payable on account of such
quarter will be not less than $[___]. Any such Bonus earned hereunder will be
paid within 90 days after the end of the Company’s quarter. You must be employed
at the end of the applicable quarter in order to receive any Bonus to which you
are otherwise entitled pursuant to the terms of this Section 3(b).     c)  
Equity. You shall be eligible to receive equity awards under any incentive
compensation, stock option or other equity plans of the Company now in effect or
which may be in effect at any time during the Term, subject to the discretion of
the Board or any committee thereof designated to administer any such plan.
Options, restricted stock or other equity instruments you have received or do
receive from the Company will become fully exercisable if a Change in Control
(as defined below) occurs during the Term, notwithstanding any provision to the
contrary in any agreement

Page 1 of 9



--------------------------------------------------------------------------------



 



      evidencing an option, restricted stock or other equity grant. A “Change in
Control” means and shall be deemed to have occurred on the earliest of the
following dates:

  i)   the date on which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than an Excluded Owner, obtains “beneficial ownership”
(as defined in Rule 13d-3 of the Exchange Act) or a pecuniary interest in 50% or
more of the combined voting power of the Company’s then outstanding securities
(“Voting Stock”);     ii)   the consummation by the Company of a merger,
consolidation, reorganization or similar transaction, other than a transaction:
(A) in which substantially all of the holders of the Company’s Voting Stock
immediately prior to the consummation of the transaction hold or receive
directly or indirectly 50% or more of the voting stock of the resulting entity
or a parent company thereof, in substantially the same proportions as their
ownership of the Company immediately prior to the transaction; or (B) in which
the holders of the Company’s capital stock immediately before such transaction
will, immediately after such transaction, hold as a group on a fully diluted
basis the ability to elect at least a majority of the directors of the surviving
corporation (or a parent company);     iii)   there is consummated a sale,
lease, exclusive license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries (as determined by the
Board), other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to (A) an Excluded Owner or (B) an entity, 50% or more of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale, lease, license or other disposition; or     iv)
  individuals who, on the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new member of the Board was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes hereof, be considered as a member
of the Incumbent Board.         An “Excluded Owner” consists of the Company, any
entity owned, directly or indirectly, at least 50% by the Company, any Company
benefit plan, and any underwriter temporarily holding securities for an offering
of such securities.

  d)   Employee Benefits. During the Term, the Company will provide you with the
same benefits as it makes generally available from time to time to the Company’s
senior executives, as those benefits are amended or terminated from time to
time. Your participation in the Company’s benefit plans will be subject to the
terms of the applicable plan documents and the Company’s generally applied
policies, and the Company, in its sole discretion, may adopt, modify, interpret,
or discontinue such plans or policies.

4)   Vacation. You shall accrue at least four weeks of paid vacation per year.
All terms and conditions of your vacation benefit will be governed by the
Company’s policies in effect from time to time.   5)   Expenses. The Company
will reimburse you for reasonable travel and other business-related expenses you
incur for the Company in performing your duties under this Agreement. You must
itemize and substantiate all requests for reimbursement and submit such
reimbursement requests in accordance with the Company’s policies in effect from
time to time.

Page 2 of 9



--------------------------------------------------------------------------------



 



6)   No Other Employment. While the Company employs you, you agree that you will
not, directly or indirectly, provide services to any person or organization for
which you receive compensation or otherwise engage in activities that would
conflict or interfere significantly with your faithful performance of your
duties as an employee without the [Board’s] [Company’s] prior written consent.
Notwithstanding the foregoing, you may (a) make and manage personal passive
business investments of your choice and serve in any director or similar type
capacity with up to three civic, educational or charitable organizations, or any
trade association, without seeking or obtaining the approval of the [Board]
[Company], provided such activities do not materially interfere or conflict with
the performance of your duties hereunder, and (b) with the approval of the
[Board] [Company], serve on the boards of directors of other corporations.   7)
  Termination. Subject to the provisions of this Section and of Section 8, you
and the Company agree that it may terminate your employment, or you may resign,
prior to the expiration of the Term, except that, if you voluntarily resign, you
must provide the Company with 30 days’ prior written notice (unless the Board or
your Direct Report has previously waived such notice in writing or authorized a
shorter notice period).

  a)   For Cause. The Company may terminate your employment for “Cause” if you:

  i)   commit a material breach of (A) your obligations or agreements under this
Agreement or (B) any of the covenants regarding non-disclosure of confidential
information, assignment of intellectual property rights, non-competition and/or
non-solicitation (collectively, “Restrictive Covenants”) applicable to you under
any Stock Option Agreement or other agreement entered into (whether before, on
or after the date hereof) between you and the Company;     ii)   willfully
neglect or fail to perform your material duties or responsibilities to the
Company, such that the business or reputation of the Company is (or is
threatened to be) materially and adversely affected;     iii)   commit an act of
embezzlement, theft, fraud or any other act of dishonesty involving the Company
or any of its customers; or     iv)   are convicted of or plead guilty or no
contest to a felony or other crime that involves moral turpitude.         Your
termination for Cause will be effective immediately upon the Company’s mailing
or written transmission of notice of such termination. Before terminating your
employment for Cause under clauses (i) or (ii) above, the Company will specify
in writing to you the nature of the breach, act, omission, refusal, or failure
that it deems to constitute Cause and give you 30 days after you receive such
notice to the correct the situation (and thus avoid termination for Cause), if
such situation is capable of being corrected, unless the Company agrees to
extend the time for correction.

  b)   Without Cause. Subject to the applicable provisions in Sections 8 below,
the Company may terminate your employment under this Agreement before the end of
the Term without Cause.     c)   Disability. If you become disabled (as defined
below), the Company may terminate your employment. You are “disabled” if you are
unable, despite whatever reasonable accommodations the law requires, to render
services to the Company for more than 90 consecutive days because of physical or
mental disability, incapacity, or illness. You are also “disabled” if you are
found to be disabled within the meaning of the Company’s long-term disability
insurance coverage as then in effect (or would be so found if you applied for
the coverage or benefits).     d)   Good Reason. You may resign for “Good
Reason” if the Company, without your consent, (i) materially reduces your
Salary, (ii) materially reduces your title, authority or responsibilities,
(iii) requires you to work in an office which is outside of a 30-mile radius
from the location of the Company’s principal executive office as of the
Effective Date, or (iv) fails to obtain the

Page 3 of 9



--------------------------------------------------------------------------------



 



      assumption of and agreement to perform this Agreement by a successor as
contemplated in Section 12 hereof.         You must give notice to the Company
of your intention to resign for Good Reason within 30 days after the occurrence
of the event that you assert entitles you to resign for Good Reason. In that
notice, you must state the condition that you consider provides you with Good
Reason and must give the Company an opportunity to cure the condition within
30 days after your notice (with the 30 day period shortened to ten days if the
failure relates to non-payment of Salary and such nonpayment is not cured within
five days after you provide written notice of such non-payment to the Company).
If the Company fails to cure the condition, your resignation will be effective
upon the expiration of the applicable cure period (unless the Board has
previously waived such notice period in writing or agreed to a shorter notice
period or unless mediation is proceeding in good faith, in which case such
resignation will be come effective 15 days after the end of such mediation, if
not previously cured).         You will not be treated as resigning for Good
Reason if the Company already had given notice of termination for Cause as of
the date of your notice of resignation.

  e)   Death. If you die during the Term, the Term will end as of the date of
your death.

8)   Consequences of Termination Prior to the Expiration of the Term.

  a)   Payments on Termination. If you resign or the Company terminates your
employment with or without Cause or because of disability or death, the Company
will pay you any unpaid portion of your Salary pro-rated through the date of
actual termination, reimburse any substantiated but unreimbursed business
expenses, pay any accrued and unused vacation time (to the extent consistent
with the Company’s policies), and provide such other benefits as applicable laws
or the terms of the benefits require. Except to the extent the law requires
otherwise or as otherwise provided in this Agreement or in your option,
restricted stock or other equity instrument agreements, neither you nor your
beneficiary or estate will have any rights or claims under this Agreement or
otherwise to receive severance or any other compensation, or to participate in
any other plan, arrangement, or benefit, after such termination or resignation.
    b)   Termination Due to Death. If your employment is terminated prior to the
expiration of the Term by reason of your death, the Company shall, in addition
to the payments set forth in Section 8(a), continue to pay your Salary, as then
in effect, for a period of 12 months after the date of termination of your
employment (after which time the Company shall have no further obligation to pay
Salary hereunder). The entitlement of any beneficiary of yours to benefits under
any benefit plan shall be determined in accordance with applicable law and the
provisions of such plan. In lieu of payments to your estate following your
death, you may designate a beneficiary or beneficiaries to whom all payments
which may be due under this Agreement will be made in the event of your death.
Such designation shall be made on a form delivered to the Company. You shall
have the right to change or revoke any such designation from time to time by
filing a new designation or notice of revocation with the Company, and no notice
to any beneficiary nor consent by any beneficiary shall be required to effect
any such change or revocation. If you shall fail to designate a beneficiary
before your death, or if no designated beneficiary survives you, any payments
which may be due under this Agreement following your death will be paid to your
estate.     c)   Termination Due to Disability. If your employment is terminated
prior to the end of the Term due to disability, as determined in accordance with
Section 7(c), the Company shall, in addition to the payments set forth in
Section 8(a), continue to pay your Salary, as then in effect, for a period of
12 months after the date of termination of your employment (after which time the
Company shall have no further obligation to pay Salary hereunder).

Page 4 of 9



--------------------------------------------------------------------------------



 



  d)   Termination by the Company without Cause or by You with Good Reason.
Anything contained herein to the contrary notwithstanding, if before the end of
the Term the Company terminates your employment without Cause (other than as a
result of your death or disability) or you resign for Good Reason, you shall be
entitled to the following, in addition to the payments set forth in
Section 8(a):

  i)   the Company shall continue to pay your Salary, as then in effect, for a
period of 12 months after the date of termination of your employment (the
“Separation Period”) (after which time the Company shall have no further
obligation to pay Salary hereunder);     ii)   any options, restricted stock or
other equity instruments you have received or do receive from the Company shall
continue to vest in accordance with the vesting schedule set forth therein and
shall remain exercisable throughout the Separation Period, as though you were to
continue to be employed by the Company during the Separation Period,
notwithstanding any provision to the contrary in any agreement evidencing an
option, restricted stock or other equity grant; and     iii)   the Company shall
provide you and your beneficiaries, throughout the Separation Period and at the
Company’s expense, with continued coverage under the group medical care,
disability and life insurance benefit plans or arrangements in which you are
participating at the time of termination; provided, however, that if such
coverage is precluded by the terms of the Company’s benefit or insurance
policies, the Company shall make a cash payment to you in an amount sufficient
to allow you to obtain comparable benefits for such period; and provided,
further, that the Company’s obligation to provide such coverage shall be
terminated if you obtain equivalent substitute coverage from another employer at
any time during the Separation Period.

  e)   Termination by You Following a Change in Control. Notwithstanding
anything to the contrary contained herein, you may resign, with or without Good
Reason, effective at any time during the one year period commencing on the six
month anniversary of the effective date of a Change in Control, upon not less
than 30 days’ prior written notice to the Company (which may be given prior to
such six month anniversary date). Upon any such resignation, you shall be
entitled to the following, in addition to the payments set forth in
Section 8(a):

  i)   the Company shall continue to pay your Salary, as then in effect, during
the Separation Period; and     ii)   the Company shall provide you and your
beneficiaries, throughout the Separation Period, with continued coverage under
the group medical care, disability and life insurance benefit plans or
arrangements in which you are participating at the time of termination;
provided, however, that if such coverage is precluded by the terms of the
Company’s benefit or insurance policies, the Company shall make a cash payment
to you in an amount sufficient to allow you to obtain comparable benefits for
such period; and provided, further, that the Company’s obligation to provide
such coverage shall be terminated if you obtain equivalent substitute coverage
from another employer at any time during such 12 month period.

  f)   Conditions to Separation of Employment Benefits. Notwithstanding anything
to the contrary contained herein, it shall be a condition to the Company’s
continued obligations under Sections 8(c), (d) and (e) hereof that you comply
with, and you agree to return any payments previously made to you under
Sections 8(c), (d) or (e) hereof if you fail to comply with, any Restrictive
Covenants applicable to you. You are not required to mitigate amounts payable
under this Section 8(f) by seeking other employment or otherwise, nor must you
return to the Company amounts earned under subsequent employment.

Page 5 of 9



--------------------------------------------------------------------------------



 



  g)   Parachute Payments.

  i)   If before the end of the Term the Company terminates your employment
without Cause (other than as a result of your death or disability) or you resign
for Good Reason, and such termination occurs within the 12 full calendar month
period following the effective date of a Change in Control, then, in the event
that any payment or benefit paid or to be paid to you by the Company (the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to you an additional amount (the “Gross-Up Payment”) such that
the net amount of Payments retained by you shall be equal to the amount you
would have retained if none of such Payments were subject to the Excise Tax. In
particular, the Company will timely pay to you an amount equal to the Excise Tax
on the Payments, any interest, penalties or additions to tax payable by you by
reason of your filing income tax returns and making tax payments in a manner
consistent with an opinion of tax counsel selected by the Company and reasonably
acceptable to you (“Tax Counsel”), and any federal, state and local income tax
and Excise Tax upon the payments by the Company to you provided for by this
Section 8(g). Notwithstanding the foregoing provisions of this Section 8(g), in
the event the amount of Payments subject to the Excise Tax exceeds the product
(“Parachute Payment Limit”) of 2.99 and your applicable “base amount” (as such
term is defined for purposes of Section 4999 of the Code) by less than ten
percent (10%) of the Salary, you shall be treated as having waived such rights
with respect to Payments designated by you to the extent required such that the
aggregate amount of Payments subject to the Excise Tax is less than the
Parachute Payment Limit.     ii)   The Company shall obtain an opinion of Tax
Counsel that initially determines whether any of the Payments will be subject to
the Excise Tax and the amounts of such Excise Tax, which shall serve as the
basis for reporting Excise Taxes and federal, state and local income taxes on
Payments hereunder. For purposes of determining the amount of the Gross-Up
Payment, you shall be deemed to pay federal income tax at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rates of taxation applicable to individuals as are in
effect in the state and locality of your residence in the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes that can be obtained from deduction of such state and local taxes,
taking into account any limitations applicable to individuals subject to federal
income tax at the highest marginal rates.     iii)   The Gross-Up Payments
provided for in this Section 8(g) shall be made as to each Payment upon the
earlier of (A) the payment you of any such Payment or (B) the imposition upon
you or payment by you of any Excise Tax or any federal, state or local income
tax on any payment pursuant to this Section 8(g).     iv)   If it is established
pursuant to a final determination of a court or an Internal Revenue Service
proceeding or the opinion of Tax Counsel that the Excise Tax is less than the
amount taken into account under Section 8(g) hereof, you shall repay to the
Company within five days of your receipt of notice of such final determination
or opinion the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment being repaid
by you if such repayment results in a reduction in Excise Tax or a federal,
state and local income tax deduction) plus any interest received by you on the
amount of such repayment. If it is established pursuant to a final determination
of a court or an Internal Revenue Service proceeding or the opinion of Tax
Counsel that the Excise Tax exceeds the amount taken into account hereunder
(including by reason of any payment the existence or

Page 6 of 9



--------------------------------------------------------------------------------



 



      amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional Gross-Up Payment in respect of such excess
within five days of the Company’s receipt of notice of such final determination
or opinion.

9)   Section 409A.

a) To the extent that you would otherwise be entitled to any payment (whether
pursuant to this Agreement or otherwise) during the six months beginning on
termination of employment that would be subject to the additional tax imposed
under Section 409A of the Code (“Section 409A”), (i) the payment will not be
made to you and instead will be made to a trust in compliance with Revenue
Procedure 92-64 (the “Rabbi Trust”) and (ii) the payment, together with earnings
on it, will be paid to you on the earlier of the six-month anniversary of your
Termination Date or your death or disability (within the meaning of
Section 409A). Similarly, to the extent you would otherwise be entitled to any
benefit (other than a payment) during the six months beginning on your
termination date that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided (together, if applicable,
with an adjustment to compensate you for the delay) on the earlier of the
six-month anniversary of your termination date or your death or disability
(within the meaning of Section 409A).
b) The Company will not take any action that would expose any payment or benefit
to you to the additional tax of Section 409A unless (i) the Company is obligated
to take the action under an agreement, plan or arrangement to which you are a
party, (ii) you request the action, (iii) the Company advises you in writing
that the action may result in the imposition of the additional tax and (iv) you
subsequently request the action in a writing that acknowledges that you will be
responsible for any effect of the action under Section 409A. The Company will
hold you harmless for any action it may take in violation of this Section,
including any attorney’s fees you may incur in enforcing his rights.
c) It is the Company’s intention that the benefits and rights to which you could
become entitled in connection with the termination of employment comply with
Section 409A. If you or the Company believe, at any time, that any of such
benefit or right does not comply, it will promptly advise the other and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it complies with Section 409A (with the most limited possible economic
effect on you and on the Company).

10)   Expiration. The expiration of this Agreement upon the end of the Term
following the delivery of a Notice of Non-Renewal does not constitute
termination with Cause and does not entitle you to any benefits under
Section 8(d).   11)   Cooperation After Termination of Employment. Following the
termination of your employment with the Company for any reason, you shall fully
cooperate with the Company in all matters relating to the winding up of your
pending work on behalf of the Company including, but not limited to, any
litigation in which you are involved, and the orderly transfer of any such
pending work to other employees of the Company as may be designated by the
Company. The Company shall reimburse you for any out-of-pocket expenses you
incur in performing any work on behalf of the Company following the termination
of your employment.   12)   Restrictive Covenants. The Company and you
acknowledge that the Restrictive Covenants applicable to you pursuant to any
agreement entered into between you and the Company (a) shall remain in full
force and effect, notwithstanding the execution and delivery of this Agreement
by the parties, and (b) are intended by the parties to survive, and do survive,
the expiration or termination of this Agreement and your employment with the
Company.

Page 7 of 9



--------------------------------------------------------------------------------



 



13)   Assignment. The Company shall assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case such corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had originally been made a party hereto, but may not otherwise may not
assign or otherwise transfer this Agreement or any or all of its rights, duties,
obligations, or interests hereunder. You may not assign or otherwise transfer
this Agreement or any or all of your rights, duties, obligations, or interests
hereunder.

14)   Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

15)   Amendment; Waiver. Neither you nor the Company may modify, amend or waive
the terms of this Agreement other than by a written instrument signed by you and
by another executive officer of the Company duly authorized by the Board. Either
party’s waiver of the other party’s compliance with any provision of this
Agreement is not a waiver of any other provision of this Agreement or of any
subsequent breach by such party of a provision of this Agreement.

16)   Withholding. All payments required to be made by the Company to you under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld for payment to the applicable taxing authorities
pursuant to any applicable law or regulation.

17)   Governing Law. This Agreement shall be governed by the laws of the State
of Maryland exclusive of its choice of law provisions.

18)   Survival. Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Sections 7 through 20 of this Agreement shall
survive the termination or expiration, for any reason, of this Agreement.

19)   Notices. Notices and other communications under this Agreement must be
given in writing by personal delivery, by certified mail, return receipt
requested, or by overnight delivery. You should send or deliver your notices to
the Company’s corporate headquarters, to the attention of the Company’s
Secretary. The Company will send or deliver any notices given to you at your
address as reflected in the Company’s personnel records. You and the Company may
change the notice address by providing notice of such change. You and the
Company agree that notice is received on the date it is personally delivered,
the date it is received by certified mail, or the date of guaranteed delivery by
overnight service, at the applicable address set forth above.

20)   Entire Agreement. This Agreement supersedes any prior oral or written
agreements, negotiations, commitments, and writings between you and the Company
with respect to the subject matter hereof. All such other agreements,
negotiations, commitments, and writings will have no further force or effect;
and the parties to any such other negotiation, commitment, agreement, or writing
will have no further rights or obligations thereunder.

[SIGNATURE PAGE TO FOLLOW]

Page 8 of 9



--------------------------------------------------------------------------------



 



If you accept the terms of this Agreement please sign in the space indicated
below. You are encouraged to consult with any advisors you choose regarding this
Agreement.

            Vocus, Inc.
      By:           Name:           Title:        

I accept and agree to the terms of employment set forth in this Agreement:

       

 
Signature      

 
Printed Name      

 
Date    

Page 9 of 9



--------------------------------------------------------------------------------



 



SCHEDULE OF MATERIAL DIFFERENCES TO EXHIBIT 10.1

                                      Initial Annual     Target Quarterly   Name
of Employee   Employee's Title   Salary     Bonus  
 
               
Richard Rudman*
  Chief Executive Officer   $ 300,000+     $ 50,000  
 
  and President                
 
                       
Robert Lentz
  Chief Technology Officer   $ 200,000     $ 25,000  
 
                       
Stephen Vintz
  Chief Financial Officer   $ 235,000+     $ 28,750  

*Mr. Rudman is also entitled to reimbursement for, or to have the Company pay on
his behalf, reasonable costs, fees and expenses, not to exceed $25,000 in the
aggregate in any year, incurred by him in connection with (i) personal estate,
tax and wealth management planning, (ii) procuring personal life insurance and
(iii) independent legal review of Mr. Rudman’s employment agreement and related
documents.
+Salary to be increased effective January 1, 2006

